Rule 497(e) File Nos. 333-144503 and 811-22091 Key Business VUL II – Prospectus A Flexible Premium Variable Universal Life Insurance Policy Offered by First Great-West Life & Annuity Insurance Company In connection with its COLI VUL-2 Series Account SUPPLEMENT Dated August 12, 2011 To the Prospectus dated May 1, 2011 Effective immediately, the name of the Columbia Small Cap Value (Class A Shares) on page 15 of the Prospectus is changed to the Columbia Variable Portfolio - Small Cap Value Fund (Class 1 Shares). This Supplement must be accompanied by or read in conjunction with the current Prospectus, dated May 1, 2011.Please keep this supplement for future reference.
